Citation Nr: 1222036	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-11 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for paranoid type schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975, and from July 1980 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, this appeal arises from an October 2007 rating decision issued by the RO.  After submitting a notice of disagreement in November 2007, and being issued a statement of the case in April 2009, the Veteran, as part of a substantive appeal (VA Form 9), received by the RO on April 23, 2009, indicated his desire to be afforded a "BVA HEARING" hearing before a member of the Board (i.e., Veterans Law Judge) at the RO.  As part of VA Form 9 received by the RO on April 30, 2009, and on another VA Form 9 received on May 14, 2009, in each instance, the Veteran indicated that he did not want to have a BVA hearing.  Later, however, on a "HEARING ELECTION FORM," received by VA on May 29, 2009, the Veteran informed VA that he wished to participate in a video-conference hearing as permitted under 38 C.F.R. § 20.700(e).  This form was accompanied by a letter, dated the same day, from the Veteran's accredited representative, as part of which he indicated that the Veteran desired to be afforded a video-conference hearing before a member of the Board.  While mindful of the various conflicting communications submitted by the Veteran to VA pertaining to his request to be afforded a hearing conducted by a member of the Board, this hearing -- most recently requested on May 29, 2009 -- has not been scheduled, and the Veteran has not withdrawn his hearing request.  Accordingly, the RO should undertake appropriate action to schedule the Veteran for a video conference hearing.  

Accordingly, this case is REMANDED for the following development:

The Veteran should be scheduled for a video conference hearing before a Veterans Law Judge at the RO.  All correspondence pertaining to this matter should be associated with the claim folders.  

The purpose of this remand is to satisfy due process considerations.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


